DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 01/24/2018 and 02/22/2021.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.  Foreign references (English abstract only). 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-2 and 4-15 is/are rejected under 35 U.S.C. 103 as being unpatentable by R. Hasan and T. M. Taha, "Enabling back propagation training of memristor crossbar neuromorphic processors,". Hereinafter referred to as Hasan and in view of Kikuchi (US Patent 9613668) and in view of G. Papandroulidakis, I. Vourkas, A. Abusleme, G. C. Sirakoulis and A. Rubio, "Crossbar-Based Memristive Logic-in-Memory Architecture," 2017 hereinafter referred to as Papandroulidakis.
In regards to claim 1 Hasan teaches A synapse memory comprising a plurality of synapse memory cells provided at cross points of a plurality of axon lines and a plurality of dendrite lines, (III. MEMRISTOR CROSSBAR BASED NEURAL NETWORK IMPLEMENTATION A. Neuron Circuit - Each synapse is represented by a pair of memristors as shown. Both types of circuits are used in this study. B. Memristor Crossbar Based Neural Network.  In Fig. 4, the first layer of neurons is implemented using a 9×6 crossbar. The second layer of neurons is implemented using a 15×2 memristor crossbar, where 12 of the inputs are coming from the 6 outputs of the first crossbar.) wherein each synapse memory cell comprises: a memory device configured to store a weight value,  (A. Neuron Circuit -  If the conductance of the memristor on the positive input to the comparator is higher than the other memristor, then the pair of memristors represents a positive synaptic weight. The inverse represents a negative synaptic weight. The output of the comparator represents the neuron output.)  the read terminal being configured to receive a read signal to read the weight value stored in the memory device, the write terminal being configured to receive a write signal to write the weight value to the memory device, the common terminal being configured to output an output signal from the memory device having received the read signal or to input an input signal to the memory device having received the write signal; (Detailed Description COL.3 Line 28 - In the embodiments, input/output terminal setting information is input for each access command (read command/write command) Detailed Description COL.4 Line 56 - In the first embodiment, the input/output terminal setting command is input at the same time that the access command (read command/write command) is input for each access command. Detailed Description COL.4 Line 64 - Further, the logic circuit 13 switches the input/output terminal DQ to one of the common input/output terminal and the separate input/output terminal when the read or write data according to the access command is input or output based on the access command input from the register 12 and the input/output terminal setting command input from the register 18.)   
Hasan fails to teach the memory device being provided with a read terminal, a write terminal, and a common terminal, and fails to teach a write transistor provided between the write terminal of the memory device and a write signal line configured to send the write signal; and a common transistor provided between the common terminal of the memory device and one of the dendrite lines.
However Kikuchi teaches the memory device being provided with a read terminal, a write terminal, and a common terminal, (Background COL. 1 Line 20 A data input/output mode of a semiconductor memory includes a common IO mode (hereinafter it will be referred to as a CIO mode) in which input or output of data is performed using a common terminal (common IO) DETAILED DESCRIPTION COL.6 Line 27 In the example shown in FIG. 3, the input/output terminal DQn becomes the dedicated input (write) terminal and the input/output terminal DQn+1 becomes the dedicated output (read) terminal.)
Hasan and Kikuchi are analogous art because they are in the same field of endeavor of neural networks.
(Kikuchi Summary)
Hasan and Kikuchi fail to specifically teach a write transistor provided between the write terminal of the memory device and a write signal line configured to send the write signal; and a common transistor provided between the common terminal of the memory device and one of the dendrite lines.
However Papandroulidakis teaches a write transistor provided between the write terminal of the memory device and a write signal line configured to send the write signal; and a common transistor provided between the common terminal of the memory device and one of the dendrite lines. (SECTION II. Topology Description and Analysis A. Main Topological Features - The general floor plan, showing the basic modules included in the proposed architecture, is given in Fig. 1. Overall, it consists of two banks of crossbar arrays and their supporting circuit modules.  Black dots generally denote cross-points, whereas the horizontal and diagonal rectangles denote the topology of the transistor selection lines (SLs), i.e., the groups of the select transistors whose gate terminals are simultaneously driven.)
Hasan, Kikuchi, and Papandroulidakis are analogous art because they are in the same field of endeavor of crossbar arrays.
It would have been obvious to one of ordinary skill prior to the effective filing date to combine the synapse memory of Hasan with the memory device read, write, and common terminals in Kikuchi and the transistors in Papandroulidakis, in order to achieve (Papandroulidakis SECTION I. Introduction)
In regards to claim 2 modified Hasan teaches the synapse memory of claim 1, and Papandroulidakis teaches wherein each synapse memory cell further comprises a read transistor provided between the read terminal of the memory device and one of the plurality of axon lines. (SECTION II. Topology Description and Analysis A. Main Topological Features - The general floor plan, showing the basic modules included in the proposed architecture, is given in Fig. 1. Overall, it consists of two banks of crossbar arrays and their supporting circuit modules.  Black dots generally denote cross-points, whereas the horizontal and diagonal rectangles denote the topology of the transistor selection lines (SLs), i.e., the groups of the select transistors whose gate terminals are simultaneously driven.) The passage teaches how the read transistor is located between one of the various axon lines and read terminals.
In regards to claim 4 modified Hasan teaches the synapse memory of claim 1, and Kikuchi teaches wherein a subgroup of the synapse memory cells is connected in common to one of the plurality of axon lines, and a gate of the common transistor provided in each of the subgroup of the synapse memory cells is connected in common to a common control line configured to send a common transistor control signal. (Summary COL.2 Line 7 - According to one embodiment, a semiconductor memory includes a plurality of input/output terminals that can be switched between being a plurality of common input/output terminals and a plurality of separate input/output terminals, in which it is switched, based on input/output terminal setting information issued with each access command, indicating which one or ones of the common input/output terminals and the separate input/output terminals should be used to transmit data read out from a memory cell or data written to the memory cell according to the access command for each command cycle.)
In regards to claim 5 modified Hasan teaches the synapse memory of claim 1, and Kikuchi teaches wherein a subgroup of the synapse memory cells is connected in common to one of the plurality of dendrite lines, and a gate of the write transistor provided in each of the subgroup of the synapse memory cells is connected in common to one of a plurality of the write control lines. (First Embodiment COL.6 Line 35 - The write data input from the input/output terminal DQn is output from the output terminal IWn.  First Embodiment COL.7 Line 17 - At the time that the write data DIWn and DIWn+1 have been input to all the registers of the latch circuits 211 and 212, the write data DIWn and DIWn+1 are transferred to the memory cell core based on the selection by the column decoder 17.)
In regards to claim 6 modified Hasan teaches the synapse memory of claim 2, and Kikuchi teaches wherein a subgroup of the synapse memory cells is connected in common to one of the plurality of dendrite lines, and a gate of the read transistor provided in each of the subgroup of the synapse memory cells is connected in common to a read signal line configured to send a read transistor control signal. (First Embodiment COL.6 Line 50 - The read data input from the input terminal IRn+1 is output from the input/output terminal DQn+1. At this time, the operation of the receiver circuit 32a is stopped by the control signal input from IN_CONTn+1. Further, the buffer circuit 31b of the tri-state buffer 31 is stopped by the control signal input from OUT_CONTn. The receiver circuit 31a of the tri-state buffer 31 may be set either to the active state or the stop state according to the specification of the tri-state buffer circuit 30.)
In regards to claim 7 modified Hasan teaches the synapse memory of claim 2, and Kikuchi teaches wherein if the weight value stored in a part of the plurality of the synapse memory cells is to be read, each common transistor provided in the part of the plurality of the synapse memory cells is turned on and each common transistor provided in at least one of the other part of the plurality of the synapse memory cells is turned off. (First Embodiment COL.6 Line 11 - In the write operation in the common IO mode (hereinafter it will be referred to as a CIO-WR mode), the state of the receiver circuits 31a and 32a is set to an active state by control signals input from IN_CONTn and IN_CONTn+1. The write data input from the input/output terminals DQn and DQn+1 is respectively output from the output terminals IWn and IWn+1. At this time, the buffer circuits 31b and 32b output HI-Z by control signals input from OUT_CONTn and OUT_CONTn+1, whereby data collision is avoided.)
In regards to claim 8 modified Hasan teaches the synapse memory of claim 7, and Kikuchi teaches wherein if the weight value stored in the part of the plurality of the synapse memory cells is to be read, each read transistor provided in the part of the plurality of the synapse memory cells is turned on and each write transistor provided in the part of the plurality of the synapse memory cells is turned off. (First Embodiment COL.6 Line 20 - In the read operation in the common IO mode (hereinafter it will be referred to as a CIO-RD mode), different from the CIO-WR mode stated above, the receiver circuits 31a and 32a are stopped and the state of the buffer circuits 31b and 32b is controlled to the active state. The read data input from the input terminals IRn and IRn+1 is output from the input/output terminals DQn and DQn+1.)
In regards to claim 9 modified Hasan teaches the synapse memory of claim 2, and Kikuchi teaches wherein if the weight value is to be written in a part of the plurality of the synapse memory cells, each common transistor provided in the part of the plurality of the synapse memory cells is turned on and each common transistor provided in at least one of the other part of the plurality of the synapse memory cells is turned off. (First Embodiment COL.6 Line 11 - In the write operation in the common IO mode (hereinafter it will be referred to as a CIO-WR mode), the state of the receiver circuits 31a and 32a is set to an active state by control signals input from IN_CONTn and IN_CONTn+1. The write data input from the input/output terminals DQn and DQn+1 is respectively output from the output terminals IWn and IWn+1. At this time, the buffer circuits 31b and 32b output HI-Z by control signals input from OUT_CONTn and OUT_CONTn+1, whereby data collision is avoided.)
In regards to claim 10 modified Hasan teaches the synapse memory of claim 9, and Kikuchi teaches wherein if the weight value is to be written in the part of the plurality of the synapse memory cells, each read transistor provided in the part of the plurality of the synapse memory cells is turned off and each write transistor provided in the part of the plurality of the synapse memory cells is turned on. (First Embodiment COL.9 Line 53 - Next, an operation of the semiconductor memory 10 when the read command and the write command are alternately input after the write commands are successively input will be described. FIG. 7 is a diagram showing one example of a timing chart of the memory access when the read command R and the write command W are alternately input after the write commands Ware successively input in the semiconductor memory 10. In the example shown in FIG. 7, three successive write commands are input, and then the write command, the read command, and the write command are input in this order.)
In regards to to Claim 11, it is substantially similar to Claim 1 and is rejected in the same manner, the same art and reasoning applying, and Kikuchi teaches and a switch configured to switch connection and disconnection between one of the plurality of dendrite lines and the common terminal of the memory device, and if the weight value stored in a part of the plurality of the synapse memory cells is to be read, each switch provided in the part of the plurality of the synapse memory cells connects the one of the plurality of dendrite lines and the common terminal of the memory device, and each switch provided in at least one of the other part of the plurality of the synapse memory cells disconnects the one of the plurality of dendrite lines and the common terminal of the memory device. (Summary Col.2 Line 7 - According to one embodiment, a semiconductor memory includes a plurality of input/output terminals that can be switched between being a plurality of common input/output terminals and a plurality of separate input/output terminals, in which it is switched, based on input/output terminal setting information issued with each access command, indicating which one or ones of the common input/output terminals and the separate input/output terminals should be used to transmit data read out from a memory cell or data written to the memory cell according to the access command for each command cycle.)
(Abstract - and a control circuit that switches the common input/output terminals and the separate input/output terminals based on input/output terminal setting information issued with each access command that controls reading from a memory cell or writing to the memory cell, the switched terminals being used to transmit data read out from the memory cell or data written to the memory cell according to the access command.)
In regards to Claim 13 modified Hasan teaches A device comprising a synapse memory, wherein the synapse memory comprises a plurality of synapse memory cells provided at cross points of a plurality of axon lines and a plurality of dendrite lines, and each synapse memory cell comprises: a memory device configured to store a weight value, the memory device being provided with a read terminal, a write terminal, and a common terminal, the read terminal being configured to receive a read signal to read the weight value stored in the memory device, the write terminal being configured to receive a write signal to write the weight value to the memory device, the common terminal being configured to output an output signal from the memory device having received the read signal or to input an input signal to the memory device having received the write signal; (III. MEMRISTOR CROSSBAR BASED NEURAL NETWORK IMPLEMENTATION A. Neuron Circuit - Each synapse is represented by a pair of memristors as shown. Both types of circuits are used in this study. B. Memristor Crossbar Based Neural Network.  In Fig. 4, the first layer of neurons is implemented using a 9×6 crossbar. The second layer of neurons is implemented using a 15×2 memristor crossbar, where 12 of the inputs are coming from the 6 outputs of the first crossbar.  A. Neuron Circuit - If the conductance of the memristor on the positive input to the comparator is higher than the other memristor, then the pair of memristors represents a positive synaptic weight. The inverse represents a negative synaptic weight. The output of the comparator represents the neuron output.  Detailed Description COL.3 Line 28 - In the embodiments, input/output terminal setting information is input for each access command (read command/write command)   Detailed Description COL.4 Line 56 - In the first embodiment, the input/output terminal setting command is input at the same time that the access command (read command/write command) is input for each access command. Detailed Description COL.4 Line 64 - Further, the logic circuit 13 switches the input/output terminal DQ to one of the common input/output terminal and the separate input/output terminal when the read or write data according to the access command is input or output based on the access command input from the register 12 and the input/output terminal setting command input from the register 18.  Background COL. 1 Line 20 A data input/output mode of a semiconductor memory includes a common IO mode (hereinafter it will be referred to as a CIO mode) in which input or output of data is performed using a common terminal (common IO) DETAILED DESCRIPTION COL.6 Line 27 In the example shown in FIG. 3, the input/output terminal DQn becomes the dedicated input (write) terminal and the input/output terminal DQn+1 becomes the dedicated output (read) terminal.)  

Hasan fails to teach a write transistor provided between the write terminal of the memory device and a write signal line configured to send the write signal; and a common 
However Papandroulidakis teaches a write transistor provided between the write terminal of the memory device and a write signal line configured to send the write signal; and a common transistor provided between the common terminal of the memory device and one of the plurality of dendrite lines.  (SECTION II. Topology Description and Analysis A. Main Topological Features - The general floor plan, showing the basic modules included in the proposed architecture, is given in Fig. 1. Overall, it consists of two banks of crossbar arrays and their supporting circuit modules.  Black dots generally denote cross-points, whereas the horizontal and diagonal rectangles denote the topology of the transistor selection lines (SLs), i.e., the groups of the select transistors whose gate terminals are simultaneously driven.)
Hasan, Kikuchi, and Papandroulidakis are analogous art because they are in the same field of endeavor of crossbar arrays.
The same motivation and reason to combine apply as in claim 1
In regards to Claim 14 modified Hasan teaches  A synapse memory comprising a plurality of synapse memory cells provided at cross points of a plurality of axon lines and a plurality of dendrite lines, wherein each synapse memory cell comprises: a memory device configured to store a weight value, the memory device being provided with a read terminal, a write terminal, and a common terminal, the read terminal being configured to receive a read signal to read the weight value stored in the memory device, the write terminal being configured to receive a write signal to write the weight value to the memory device, the common terminal being configured to output an output signal from the memory (III. MEMRISTOR CROSSBAR BASED NEURAL NETWORK IMPLEMENTATION A. Neuron Circuit - Each synapse is represented by a pair of memristors as shown. Both types of circuits are used in this study. B. Memristor Crossbar Based Neural Network.  In Fig. 4, the first layer of neurons is implemented using a 9×6 crossbar. The second layer of neurons is implemented using a 15×2 memristor crossbar, where 12 of the inputs are coming from the 6 outputs of the first crossbar.  A. Neuron Circuit - If the conductance of the memristor on the positive input to the comparator is higher than the other memristor, then the pair of memristors represents a positive synaptic weight. The inverse represents a negative synaptic weight. The output of the comparator represents the neuron output.  Detailed Description COL.3 Line 28 - In the embodiments, input/output terminal setting information is input for each access command (read command/write command)   Detailed Description COL.4 Line 56 - In the first embodiment, the input/output terminal setting command is input at the same time that the access command (read command/write command) is input for each access command. Detailed Description COL.4 Line 64 - Further, the logic circuit 13 switches the input/output terminal DQ to one of the common input/output terminal and the separate input/output terminal when the read or write data according to the access command is input or output based on the access command input from the register 12 and the input/output terminal setting command input from the register 18.  Background COL. 1 Line 20 A data input/output mode of a semiconductor memory includes a common IO mode (hereinafter it will be referred to as a CIO mode) in which input or output of data is performed using a common terminal (common IO) DETAILED DESCRIPTION COL.6 Line 27 In the example shown in FIG. 3, the input/output terminal DQn becomes the dedicated input (write) terminal and the input/output terminal DQn+1 becomes the dedicated output (read) terminal.)  Hasan fails to teach a write transistor provided between the write terminal of the memory device and a write signal line configured to send the write signal; a common transistor provided between the common terminal of the memory device and one of the plurality of dendrite lines; and a read transistor provided between the read terminal of the memory device and one of the plurality of axon lines and a first subgroup of the synapse memory cells is connected in common to one of the plurality of axon lines, a second subgroup of the synapse memory cells is connected in common to one of the plurality of dendrite lines, a gate of the common transistor provided in each of the first subgroup of the synapse memory cells is connected in common to a common control line configured to send a common transistor control signal, a gate of the write transistor provided in each of the second subgroup of the synapse memory cells is connected in common to one of the write control lines, and a gate of the read transistor provided in each of the second subgroup of the synapse memory cells is connected in common to a read control line configured to send a read transistor control signal

However Papandroulidakis teaches a write transistor provided between the write terminal of the memory device and a write signal line configured to send the write signal; a common transistor provided between the common terminal of the memory device and one of the plurality of dendrite lines; and a read transistor provided between the read (SECTION II. Topology Description and Analysis A. Main Topological Features - The general floor plan, showing the basic modules included in the proposed architecture, is given in Fig. 1. Overall, it consists of two banks of crossbar arrays and their supporting circuit modules.  Black dots generally denote cross-points, whereas the horizontal and diagonal rectangles denote the topology of the transistor selection lines (SLs), i.e., the groups of the select transistors whose gate terminals are simultaneously driven.) 
Hasan and Papandroulidakis are analogous art because they are in the same field of endeavor of crossbar arrays.
The same motivation and reason to combine apply as in claim 1
However Kikuchi teaches a first subgroup of the synapse memory cells is connected in common to one of the plurality of axon lines, a second subgroup of the synapse memory cells is connected in common to one of the plurality of dendrite lines, a gate of the common transistor provided in each of the first subgroup of the synapse memory cells is connected in common to a common control line configured to send a common transistor control signal, a gate of the write transistor provided in each of the second subgroup of the synapse memory cells is connected in common to one of the write control lines, and a gate of the read transistor provided in each of the second subgroup of the synapse memory cells is connected in common to a read control line configured to send a read transistor control signal.  (Summary COL.2 Line 7 - According to one embodiment, a semiconductor memory includes a plurality of input/output terminals that can be switched between being a plurality of common input/output terminals and a plurality of separate input/output terminals, in which it is switched, based on input/output terminal setting information issued with each access command, indicating which one or ones of the common input/output terminals and the separate input/output terminals should be used to transmit data read out from a memory cell or data written to the memory cell according to the access command for each command cycle.  First Embodiment COL.6 Line 35 - The write data input from the input/output terminal DQn is output from the output terminal IWn.  First Embodiment COL.7 Line 17 - At the time that the write data DIWn and DIWn+1 have been input to all the registers of the latch circuits 211 and 212, the write data DIWn and DIWn+1 are transferred to the memory cell core based on the selection by the column decoder 17.  First Embodiment COL.6 Line 50 - The read data input from the input terminal IRn+1 is output from the input/output terminal DQn+1. At this time, the operation of the receiver circuit 32a is stopped by the control signal input from IN_CONTn+1. Further, the buffer circuit 31b of the tri-state buffer 31 is stopped by the control signal input from OUT_CONTn. The receiver circuit 31a of the tri-state buffer 31 may be set either to the active state or the stop state according to the specification of the tri-state buffer circuit 30.)
Hasan and Kikuchi are analogous art because they are in the same field of endeavor of crossbar arrays.
Same motivation and reason to combine as claim 1
In regards to to Claim 15 modified Hasan teaches  A method for reading a weight value stored in a synapse memory, wherein the synapse memory comprises a plurality of synapse memory cells provided at cross points of a plurality of axon lines and a plurality (III. MEMRISTOR CROSSBAR BASED NEURAL NETWORK IMPLEMENTATION A. Neuron Circuit - Each synapse is represented by a pair of memristors as shown. Both types of circuits are used in this study. B. Memristor Crossbar Based Neural Network.  In Fig. 4, the first layer of neurons is implemented using a 9×6 crossbar. The second layer of neurons is implemented using a 15×2 memristor crossbar, where 12 of the inputs are coming from the 6 outputs of the first crossbar.  A. Neuron Circuit - If the conductance of the memristor on the positive input to the comparator is higher than the other memristor, then the pair of memristors represents a positive synaptic weight. The inverse represents a negative synaptic weight. The output of the comparator represents the neuron output.  Detailed Description COL.3 Line 28 - In the embodiments, input/output terminal setting information is input for each access command (read command/write command)   Detailed Description COL.4 Line 56 - In the first embodiment, the input/output terminal setting command is input at the same time that the access command (read command/write command) is input for each access command. Detailed Description COL.4 Line 64 - Further, the logic circuit 13 switches the input/output terminal DQ to one of the common input/output terminal and the separate input/output terminal when the read or write data according to the access command is input or output based on the access command input from the register 12 and the input/output terminal setting command input from the register 18.  Background COL. 1 Line 20 A data input/output mode of a semiconductor memory includes a common IO mode (hereinafter it will be referred to as a CIO mode) in which input or output of data is performed using a common terminal (common IO) DETAILED DESCRIPTION COL.6 Line 27 In the example shown in FIG. 3, the input/output terminal DQn becomes the dedicated input (write) terminal and the input/output terminal DQn+1 becomes the dedicated output (read) terminal.)  but fails to teach a write transistor provided between the write terminal of the memory device and a write signal line configured to send the write signal; a common transistor provided between the common terminal of the memory device and one of the plurality of dendrite lines; and a read transistor provided between the read terminal of the memory device and one of the plurality of axon lines, and the method comprises reading the weight value of a part of the plurality of the synapse memory cells in a state where the write transistor is turned off, the common transistor is turned on, and the read transistor is turned on
However Papandroulidakis teaches a write transistor provided between the write terminal of the memory device and a write signal line configured to send the write signal; (SECTION II. Topology Description and Analysis A. Main Topological Features - The general floor plan, showing the basic modules included in the proposed architecture, is given in Fig. 1. Overall, it consists of two banks of crossbar arrays and their supporting circuit modules.  Black dots generally denote cross-points, whereas the horizontal and diagonal rectangles denote the topology of the transistor selection lines (SLs), i.e., the groups of the select transistors whose gate terminals are simultaneously driven.) 
Hasan and Papandroulidakis are analogous art because they are in the same field of endeavor of crossbar arrays.
The same motivation and reason to combine apply as in claim 1
However Kikuchi teaches a common transistor provided between the common terminal of the memory device and one of the plurality of dendrite lines; and a read transistor provided between the read terminal of the memory device and one of the plurality of axon lines, and the method comprises reading the weight value of a part of the plurality of the synapse memory cells in a state where the write transistor is turned off, the common transistor is turned on, and the read transistor is turned on.  (First Embodiment COL.6 Line 11 - In the write operation in the common IO mode (hereinafter it will be referred to as a CIO-WR mode), the state of the receiver circuits 31a and 32a is set to an active state by control signals input from IN_CONTn and IN_CONTn+1. The write data input from the input/output terminals DQn and DQn+1 is respectively output from the output terminals IWn and IWn+1. At this time, the buffer circuits 31b and 32b output HI-Z by control signals input from OUT_CONTn and OUT_CONTn+1, whereby data collision is avoided.  First Embodiment COL.6 Line 20 - In the read operation in the common IO mode (hereinafter it will be referred to as a CIO-RD mode), different from the CIO-WR mode stated above, the receiver circuits 31a and 32a are stopped and the state of the buffer circuits 31b and 32b is controlled to the active state. The read data input from the input terminals IRn and IRn+1 is output from the input/output terminals DQn and DQn+1.)
Hasan and Kikuchi are analogous art because they are in the same field of endeavor of crossbar arrays.
The same motivation and reason to combine apply as in claim 1

Claim(s) 3 is/are rejected under 35 U.S.C. 103 as being unpatentable by R. Hasan and T. M. Taha, "Enabling back propagation training of memristor crossbar neuromorphic processors,” Hereinafter referred to as Hasan and in view of Kikuchi (US Patent 9613668) and in view of G. Papandroulidakis, I. Vourkas, A. Abusleme, G. C. Sirakoulis and A. Rubio, "Crossbar-Based Memristive Logic-in-Memory Architecture," 2017 hereinafter referred to as Papandroulidakis. and in further view of Naji (US Patent 5986925).
In regards to claim 3 modified Hasan teaches the synapse memory of claim 1, but fails to teach wherein the memory device is a magnetoresistive random access memory (MRAM).
However Naji teaches wherein the memory device is a magnetoresistive random access memory (MRAM). (DETAILED DESCRIPTION OF THE PREFERRED EMBODIMENT COL.2 Line 44 - A pair of magnetoresistive random access memory cells 11 and 12 are coupled between a current source 13 and a ground or common terminal.)

It would have been obvious to one of ordinary skill prior to the effective filing date to combine the synapse memory of Hasan and the magnetoresistive random access memory (MRAM) of Naji, in order to include a plurality of magnetic memory cells in a memory array. (Naji - Absrtact)

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LUIS ANGEL PEREZ whose telephone number is (571)272-2361. The examiner can normally be reached Monday-Friday 7:30am-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kakali Chaki can be reached on (571) 272-3719. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-




/L.A.P./Examiner, Art Unit 2122                                                                                                                                                                                                        
/ERIC NILSSON/Primary Examiner, Art Unit 2122